Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 2, and 4-14 are allowed. 
Kume (US 2009/0244338, hereinafter Kume) is the most relevant prior art of record but fails to anticipate or render obvious the following limitations as claimed.
Re claim 1, Kume fails to teach or suggest “…  2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017 allow pass of a high-frequency component higher than a specific frequency in a signal from the power supply line; and output the high-frequency component as a correction signal; a selection circuit configured to sequentially select and output the effective pixel signal and the correction signal; an analog-digital converter configured to: convert the output effective pixel signal into a first digital signal; output the first digital signal as effective pixel data” in combination with all other limitations recited in claim 1.
Independent claims 13 and 14 recites similarly allowed limitations.
Dependent claims 2 and 4-12 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kume is the most relevant prior art of record but fails to anticipate or render obvious the aforementioned limitations as claimed.
Kume discloses, a solid-state image sensor comprising: an effective pixel (1, 3) configured to generate an analog signal according to an amount of received light using a power supply from a power supply line as an effective pixel signal (par [0024]); a correction signal generation unit (5) configured to generate an analog signal including a noise component generated in the power supply line as a correction signal (pars [0024], [0026]); a selection circuit (4) configured to sequentially select and output the effective pixel signal and the correction signal (pars [0024], [0026]); an analog-digital converter (102) configured to perform processing of converting the output effective pixel signal into a digital signal and outputting the digital signal as effective pixel data and processing of converting the output correction signal into a digital signal and outputting the digital signal as correction data (pars [0026]-[0030]); and a signal processing unit (7 and/or 117) configured to correct the effective pixel data on a basis of the correction data (par [0032]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571.272.7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696